      Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 1 of 15


To: Judge Mr. Christopher R. Cooper

I am Amina Ahmad, I am Mustafa’s wife

Mustafa, he is a good human permanent smile, which doesn’t carry in his
heart any atom of hatred or hostility to any human-being. He loves
everybody and everybody loves him. Kids love him because of his kindness &
passion. He is a peaceful guy, who has no bad relation & problems with
anyone. Mustafa did not have tension or fear throughout the period I spent
with him and he does not suffer from any disturbances indicates that he
feared something; he was normal and very quiet loves outing alot. So, it
doesn't make any sense, from him to be a terrorist or an extremist. Those
thoughts or actions don’t come from a man like Mustafa, because anyone
from his family, friends, and neighbors knows him very well.

They know his manners and actions…..

They know that he is a normal, quit, simple and funny guy. They know that he
likes to go to panic a lot.

They know that he plays football and enjoy watching local and international
matches and leagues. Also, he is a Real Madrid fan.

Our life is beautiful and quiet until that fateful day came on the 29th of
October 2017. After midnight, we started looking for him on the hospitals.
We thought that he had an accident, cause he never late to home at night
before. We didn’t even look at it as security agencies to check if he was
there, because he never had problems or fights with anybody.

I was shocked when I heard the news that US has arrested, All the relatives,
friends and neighbors he knew were shocked.
      Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 2 of 15


First, we thoughts that it a matter of days and he will come back home.
Because, for sure, he is not the man US looking for. We don’t expect that he
will be stayed in prison until now!.

We were very confident that Mustafa's innocence would be proved easily,
because he did not carry weapons before and did not belong to any armed
formation.

There are many people who know that Mustafa is not terrorist or extremist,
but they couldn’t give their testimony to the court due to the security
conditions inside the country.

Mustafa doesn’t like to be alone. He likes to chat with people & his family a
lot. He can’t spend a day without speak with his mom, brothers and sisters at
least by phone. He likes to chat with them, laugh and say jokes.

I don't know how he managed to spend two years in solitary confinement
without communicating with people. I am afraid that he will be hurt by any
loneliness and grief.

Mustafa had a child five months after his arrest. Now his son age is a yean
and seven months without seeing his father ! .

Mustafa was waiting for the day of his son birth impatiently and always
telling me that he will hold a big celebration to receive our first child and he
never think that he will be denied even see his son all this time. Currently I
am in suffering of pain whenever I see my son growing up day by day without
his father and I hope that the days never pass without his father I want our
son grow with both of us and I feel that the responsibility of raising him
without his father and I am full of sadness whenever I heard my child
pronounced the word “dad” and I always asking myself what to answer him if
he asked me (Mom , Where is my dad?) I hope that Mustafa returns to us
        Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 3 of 15


before I am facing that question from my son, I miss him. , I’m suffered a lot
of of pain last period lost because of his absence, I cannot live with that pain
more than that and I hope you will end that sadness soon Mr. Christopher
release Mustafa. I am sure of that you understand my words and feel my soul
pain.

So, please release Mustafa as soon as possible, all of us waiting him.



Thank you.
      Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 4 of 15


To: Judge Mr. Christopher R. Cooper



I am Saleh Ibrahim Saleh, a friend of Mustafa Al-Imam

He was a friend of me since the high-school, he has good manners, wisdom
and moderation in his behavior.. He worshiped Allah as a good Muslim and
worked hard in a decent job..

He was working as a shop assistant for a living. He never had own a house or
huge of money in a bank account. He was honest & generous. He loves
sports, especially football. He was neither an ideologue nor an intellectual.
He loves jokes and always happy and smiling. He loves his country.

We asked you Mr. Christopher to reconsider the case and release him and let
him back to us and his family, we all sure of that he is innocent .



Sincerely,
      Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 5 of 15


To: Judge Mr. Christopher R. Cooper



I am giving my testimony about the accused Mustafa Al-Imam. I know him
very well, because I am Mustafa's uncle's daughter.

As I know him since long time ago, I can testify that Mustafa is a good person,
respectful, handsome, good looking, honest, and with a smile that does not
leave his face.

He was a man who likes to communicate with people especially with the
family. Even our relatives who live in far cities, he likes to travel to visit them,
giving them presents.

He is a well-known athlete in his neighborhood and a football fan, and
everyone knows that he is a very good football player & a funny guy.

He is not a terrorist…. He doesn’t wear like them…. His actions or manners far
away from them..

I am asking you Mr. Judge Christopher R. Cooper, to consider the case of the
accused and release him. We have lost him for a long time now, and we wish
to return to his home and family as soon as possible



Sincerely,
      Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 6 of 15


To: Judge Mr. Christopher R. Cooper

My name is Khadija Mohamed Al-Imam , I am Mustafa’s sister.

When my brother had been captured by US, it was a huge dramatic shock to
me, Mom, and my family. Mom became sick and transported to the hospital,
and still suffering from diseases until now. She tried to call him for months,
she didn’t believe that he had been captured, and she thought that there was
misunderstanding and something wrong.

My brother Mustafa was very kind with her. He was sit with her on a daily
basis to chat with her and took her advices when he needs it. We cannot
believe the statement of USA president which accused my brother, as being a
danger criminal and as the second most danger man!

My brother didn’t even own a house or small apartment, his salary is 450
Libyan Dinars… He is a simple guy. He likes to wear beautiful cloths, and
taking care of his appearance. He doesn't like violence & when he sees any
brawl, he tried his best to reconcile.

Also, he loves children… he loves to play & make jokes with them and they
loved him….. He used to watch and play football with our neighbors….. he
used to divide his day between the job & home.

All my family missed him very very much… His absence affected our family
really badly….

Now,,, Please Mr. Christopher reconsider the case and release him as soon as
possible.



Sincerely,
      Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 7 of 15



Dear Judge Cooper:
I am introducing myself to you, Your Honor.
My name is Fathia Mohamed Al Imam.
The sister of the Defendant Mustafa Al Imam.
I plead the American authorities to release my brother. We are a very cohesive and
peaceful family, and we live together in one home, connected by the love and
affection we hold for each other. We were raised and lived the most beautiful days of
our lives with our parents. However, after the death of my father, my mother began
to shoulder a great responsibility and she is now deprived of her son who is held in
American prison. She began to suffer from physical ailments which have affected her
emotional health and our emotional health also. I am no longer interested in anything
and my body is being consumed by the illness which has now reached the most
advanced stages. And despite of all of this. I do not stop thinking about my brother
and how he is spending all of these years without his son. When his son asks about
him, we do not know what to say to him and are not able to give him an answer. He
needs the love of a father and the safety provided by a father.
We no longer have a taste for life, have lost the smile from our faces, and lost the
things that bring us together. My brother’s departure makes me feel the sense of the
death of places and the death of things, and how life can die while we are still alive.
We beg you for mercy.
Fathia Mohamed Al Imam
        Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 8 of 15


To: Judge Mr. Christopher R. Cooper



Your honor

I am Ali Alkhfaifi , Mustafa Al-Imama is my brother in law (I'm his sister's
husband). He was my friend & neighbor for a long time, and I know him very
well. He was a jovial man, who loved young children.

When heard that he had been captured I didn’t believe it, until I saw the
news.

Your honor, Mustafa’s mother Gazala raised him & his brothers alone after
their father died. She raised them to love each other & love people. Their
family was a bonded family and really connected.

After Mustafa had captured, you can see that sadness on the whole family
faces. I am asking you (honor) to release Mustafa to get back the happiness
to the family which they missed since Mustafa locked away.

I hope to release him to help his mother to recover from her sickness…..



Thanks for your time,,,,,

Regards,,,
        Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 9 of 15
                                                   1
Subject:

Date:      /   /   Corresponding to

In the name of God, thanks to God, and Prayers and Peace upon the Prophet of God:

Greetings. I am Tahani Mohamed Al Imam, the sister of Mustafa Mohamed Al Imam, who is held

by the American authorities. We request from the American authorities to please release my brother

Mustafa, for he is indeed far removed from terrorist thoughts and pathways. He loved my children

and gave them affection, asked about them, and checked on them from time to time, and gave them

necessities. He, and I swear by God, was peaceful with all people, with the neighbors, relatives,

friends, and stays away from trouble and immature acts. He does not dare to slaughter a chicken, so

how could he dare to kill a God-given person? And I swear by God that we learned from him to be

kind and compassionate, and in the event of disagreement between me and my husband, he was the

one who came to solve this disagreement. He is a good, pious, God-fearing man who prays

consistently. He likes joking, sports, and to have fun. He is, I swear by God, far removed from

what is attributed to him because he does not like injustice. He was raised on good values, and also

we miss him and he left a great void in the family. Until now, he has not seen his son and his son

has grown and asks about his father and his wife is suffering from his absence and the poverty that

befell her. Furthermore, his mother is always exhausted and she mentions him and misses him and

she has reached an old age. Mustafa also suffers from some ailments and is weak. Years of his life

have passed, and how long is he going to live if he was given a sentence while he is innocent from

what he is accused of? He, by nature, does not like to be restricted because he plays sports and he is

sociable by nature and sociable with his family. So we love him and we wish from God almighty to

bring us together with him as soon as possible. And I am his youngest sister and need his love,

affection, and generosity. Also my children love him a lot.
        Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 10 of 15
                                                2
Subject:

Date:      /   /   Corresponding to



He used to visit us and walk with our son. My brother Mustafa Al Imam is not how he is portrayed;

he does not dare to hurt an animal so how could he hurt a human being who was created in the

image of God and was honored by God?

We ask God almighty to bring us together and reunite us and to return happiness to our hearts by

returning him to us to reunite with him. Amen God almighty.

Thank you.

Tahani Mohamed Al Imam
     Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 11 of 15


To: Judge Mr. Christopher R. Cooper



I am Hesham Bin-Omran owner of the supermarket that Mustafa works in ,
so I am his manager. Mustafa was honest and loyal. A normal person…
working so hard in two shifts… In the morning he worked in my shop, and
afternoon, he worked in his small shop…

I gave him all the authorities in my supermarket to buy, sell, and dealing with
the Distributors & Suppliers, cause of – I said before- his honesty & loyalty.

Our customers love him, because he is funny & gentleman. I remember when
he got sick once, and didn’t come to work, our customers worried and felt so
sad for him. This is give a prove that my customers love him and Mustafa is a
very peaceful kind man.

He is a big fan of local Libyan football team called “Al-Naser”, and I am a big
fan of football team called “Al-Ahly”. These two team in Benghazi are the
most famous in the city. They are like Barcelona & Real Madrid in Spain. We
used to have an argument & jokes when one of our favorite team loses the
match. Also, we used to play football together. We went many times to
panics in the sea & took beautiful memorial photos.

I am really shocked when I heard that he had been accused as a criminal
terrorist. Those charges are not true I am so sure of that.

I am asking you Mr.     Christopher   please understand that Mustafa is a very
normal, simple and kind man. He is innocent; please release him as soon as
possible.



Sincerely,
     Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 12 of 15


To: Judge Mr. Christopher R. Cooper



I am Mahmoud Faraj Abd-Alslam and Mustafa is my cousin’s son.

Mustafa is normal man, humble and highly moral. We used to come to their
house a lot to play and watch football matches. He owns a small supermarket,
and everyone –like neighbors & relatives- loves Mustafa.
        Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 13 of 15


To: Judge Mr. Christopher R. Cooper



I am Amal Youssef Mohamed, I am Mustafa’s neighbor. We hope that mercy
will take you with him. He is a person of high morals, peaceful, and he was
serving his mother as a very great man. He has no problems with anyone
here.



Thank you
     Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 14 of 15


To: Judge Mr. Christopher R. Cooper



My name is Amer Ebrahim Alhasi

I am Mustafa’s neighbor.

Mustafa was my neighbor since we were little kids. He is a dear friend, a good
neighbor and very decent man. He likes to play football, and he always like to
participate in football league in the neighborhood. He is working in small
supermarket in the neighborhood. He is so friendly with all of us.
     Case 1:17-cr-00213-CRC Document 268-1 Filed 01/13/20 Page 15 of 15


To: Judge Mr. Christopher R. Cooper



I am Salah Yousef Al-draat

I am Mustafa’s neighbor.

I know Mustafa since we were a little kid. He is a normal guy, with good
manners. Our hobby is playing football. Mustafa is the owner of a supermarket
for a long time, and he does not possess hatred or chase on anyone. He is a
very interesting person.
